                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


TIMOTHY HINDS,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-1576-Orl-41TBS

SKYLER SAUNDERS,

                       Defendant.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application,” Doc. 2). United States Magistrate Judge Gregory

J. Kelly submitted a Report and Recommendation (“R&R,” Doc. 3), in which he recommends that

the Application be denied, and the case be dismissed. He further recommends that Plaintiff be

granted leave to file an amended complaint. (Id. at 5–6 (listing what should be included in the

amended complaint)).

       Plaintiff filed an Objection to the R&R (Doc. 6). Therein, Plaintiff does not object to the

substance of the R&R but rather Judge Kelly’s authority to issue it. Plaintiff’s objection is not well

taken. See 28 U.S.C. § 636(b)(1)(B) (noting that magistrate judges may “submit to a judge of the

court proposed findings of fact and recommendations for the disposition” of motions). After a de

novo review of the record, the Court agrees with the analysis set forth in the R&R. Accordingly, it

is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 3) is ADOPTED and CONFIRMED and

               made a part of this Order.




                                             Page 1 of 2
           2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

              Costs (Doc. 2) is DENIED.

           3. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

           4. On or before December 7, 2018, Plaintiff may file an amended complaint that

              complies with the guidance in the R&R. Failure to do so may result in the dismissal

              of this case without further notice. Plaintiff may also file a renewed application to

              proceed in district court without prepaying fees or costs.

       DONE and ORDERED in Orlando, Florida on November 20, 2018.




Copies furnished to:

Unrepresented Party




                                          Page 2 of 2
